Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 has been amended to depend on claim 9. However, claim 9 has been cancelled in the amendments filed 9/14/22. Claim 10 is therefore indefinite. For the purpose of examination, claim 10 has been considered to depend on claim 1. 

Claim Rejections - 35 USC § 103
Claims 1-2, 6, 10-11, 13, 16-17, and 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Smith (U.S. PG Pub. No. 2013/0012421) in light of the evidence provided by Han (U.S. PG Pub. No. 2014/0110143) in view of Watts (U.S. Pat. No. 2008/0194442).
In paragraph 1 Smith discloses the use of a lubricating composition for cooling and/or electrically insulating an electric battery or an electric motor which can be present in a Kinetic Energy Recovery System (KERS) or a hybrid vehicle, meeting the limitations of the automotive device comprising electrically conducting componentry, some portion of which is dry, recited in step (a) of claim 1 as well as claim 2. In paragraph 10 Smith discloses that the composition comprises an oil of lubricating viscosity, as recited in step (b)(i) of claim 1 and component (a) of claim 17. In paragraph 37 Smith discloses that the composition can comprise a metal passivator, in particular a copper passivator, and in paragraphs 39-40 discloses an N-substituted 1,2,4 triazole (I) metal passivator similar to that recited in step (ii)(1) of claim 1 and component (b)(i) of claim 17. In paragraph 42 Smith discloses that IRGAMET 30 is a suitable metal passivator, and Han, in paragraph 66, provides evidence that IRGAMET 30 is N,N-bis(2-ethylhexyl)-1H-1,2,4-triazole-1-methamine, as recited in claims 6 and meeting the limitations of the N-substituted 1,2,4 triazole recited in step (ii)(1) of claim 1. In paragraph 40 Smith discloses that the R substituents in the triazole derivative can be linear (straight), meeting the limitations of component (b)(i)(2) of claim 17, or that at least one of the R substituents can be hydrogen, leading to triazole derivatives meeting the limitations of the single substituted component (b)(i)(3) of claim 17.  In paragraphs 31 and 34 Smith discloses that the composition can comprise amine antioxidants, which are Lewis bases as recited in component (c) of claim 17. Smith also discloses in paragraph 35 that the composition can comprise anti-wear additives, which are taught in paragraph 38 of the current specification as producing Lewis acid decomposition products, also as recited in component (c) of claim 17. In paragraph 3 Smith discloses that the KERS can be incorporated into a car’s transmission, meeting the limitations of claim 11 where the automotive device comprises a transmission. In the reference’s claim 1 Smith discloses a method of cooling and/or electrically insulating an electric battery or an electric motor which can be present in a KERS or a hybrid vehicle, meeting the method limitations of claim 1, since cooling and/or electrically insulating the devices implies providing the device and delivering the composition to the device, and the devices are operated during the normal functioning of a KERS or hybrid vehicle. 
While Smith does not explicitly disclose that a portion of the electric componentry is dry, and does not specifically disclose that the N-substituted 1,2,4 triazole is capable of inhibiting corrosion of the electrically conductive componentry in the vapor space above the lubricant composition, since the electric motor of Smith is specifically recited in claim 2 as one of the claimed types of electrically conducting componentry, and the IRGAMET 30 of Smith is the specific compound recited in claims 6 and 20, the electric motor and KERS of Smith are considered to have at least some dry electric componentry, and the IRGAMET 30 of Smith is considered capable of inhibiting corrosion as described in the claims. It is noted that claim 1 only requires a portion of the electrically conducting componentry to be dry in step (a), before the lubricant composition is delivered. 
The differences between Smith and the currently presented claims are:
i) Smith does not specifically disclose that the electric motor comprises copper or a copper alloy.
ii) In paragraphs 35 and 38 discloses that the composition can comprise corrosion inhibitors and thiadiazole derivatives, but does not specifically disclose the inclusion of thiadiazole derivatives in combination with the triazole derivative, and does not disclose the inclusion of a volatile compound corrosive to the electrically conductive componentry.
iii) Smith discloses that the KERS is present in the transmission of a hybrid vehicle, but does not disclose that the transmission is driven by an electric motor.
With respect to i), Smith discloses that the lubricating composition comprises a metal passivator, in particular a copper passivator. Smith additionally discloses copper passivators in paragraph 41. It therefore would have been obvious to one of ordinary skill in the art to use the composition of Smith to lubricate an electric motor comprising copper or a copper alloy, as recited in step (a) of amended claim 1, since Smith teaches that the composition can comprise a copper passivator, which specifically functions to reduce corrosion of copper-containing surfaces.
With respect to ii), Watts, in paragraphs 1 and 5, discloses methods for lubricating a transmission having at least one electromechanical component comprising supplying a lubricant composition comprising a base oil, an oil-soluble phosphorus-containing material, and a corrosion inhibitor to the composition. In paragraphs 2-4 Watts discloses that transmissions comprising electromechanical components are used in hybrid vehicles, such as those lubricated by the composition of Smith. In the reference’s claim 10 Watts discloses that the corrosion inhibitor can comprise a combination of triazoles and thiadiazoles. In paragraphs 22-23 and 26-29 Watts discloses that the oil soluble phosphorus compound can be various phosphorus compounds other than phosphites, in which case the inclusion of the corrosion inhibitor and phosphorus compound mixture of Watts meets the limitations of claims 16 and 27. In paragraphs 22-25 Watts discloses that the oil soluble phosphorus compound can also be a phosphite, and discloses in paragraph 22 that in a “non-limiting embodiment” the phosphorus compound does not contain acidic protons. Since this embodiment is non-limiting, Watts discloses that the phosphites can be hydrogen phosphites in other suitable embodiments, and in Table 1 Watts explicitly discloses compositions comprising a dibutyl hydrogen phosphite. The inclusion of the thiadiazole corrosion inhibitor and hydrogen phosphite or Watts in the composition of Smith will lead to the formation of volatile sulfur-containing compounds meeting the limitations of the volatile corrosive compound of step (b)(iii) of claim 1 and component (d) of claim 17, as well as claims 10 and 26.
It would have been obvious to one of ordinary skill in the art to include the corrosion inhibitor mixture and oil-soluble phosphorus compound of Watts in the composition of Smith, since Watts discloses that the additive mixture is useful in lubricants for transmissions used in hybrid vehicles. 
With respect to iii), Watts discloses in paragraphs 3 and 12 that the electromechanical components present in the transmissions of hybrid vehicles include electric drive motors, meeting the limitations of claim 13 where the transmission is driven by an electric motor.
It would have been obvious to one of ordinary skill in the art to include an electric drive motor in the transmission of Smith, since Watts teaches that electric drive motors can be used in transmissions for hybrid vehicles, and can be lubricated by compositions comprising the additive mixture of Watts.
In light of the above, claims 1-2, 6, 10-11, 13, 16-17, and 26-27 are rendered obvious by Smith in light of the evidence provided by Han, further in view of Watts. 

Claims 12 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Smith in view of Watts, in light of the evidence provided by Han as applied to claims 1-2, 6, 10-11, 13, 16-17, and 26-27 above, and further in view of Crombez (U.S. PG No. 2019/0111790).
The discussion of Smith and Han in paragraph 3 above is incorporated here by reference. Smith discloses a method and composition meeting the limitations of claims 1 and 17, where the composition is used to lubricate an electric battery or motor in a KERS, which is a regenerative braking system, in a hybrid vehicle. Smith discloses that the transmission can be present in a transmission, but does not disclose the specific transmissions of claim 12 or the axle of claims 14-15.
In paragraph 1 Crombez discloses methods and systems for regenerative braking of a hybrid vehicle. In paragraph 14 Crombez discloses that the regenerative braking system is integrated into a driveline which includes a dual clutch transmission, as recited in claim 12. In paragraph 18 Crombez discloses system comprises an electrical energy storage device which can be a battery, and in paragraph 33 discloses that the energy storage device can receive energy from regenerative braking. In paragraphs 16-17 and 80-105 Crombez discloses that the hybrid vehicle also comprises axles, as recited in claim 14, and in paragraph 95 discloses that the axles are driven by electric motors, as recited in claim 15. The use of the composition of Smith to lubricate the electric battery in the regenerative braking system of Crombez therefore meets the limitations of claims 12 and 14-15 for the case where the driveline or hybrid vehicle is considered the automotive device of the claims. 
It would have been obvious to one of ordinary skill in the art to use the composition of Smith to lubricate the electric battery in the system of Crombez, as Smith teaches that the composition is suitable for lubricating, insulating, and cooling an electric battery used in a regenerative braking system.

Response to Arguments
Applicant's arguments filed 9/14/22 have been fully considered but they are not persuasive. Applicant argues that Smith does not disclose an electric motor “subject to a lubricant” with a portion of the electric motor dry. However, claim 1 only requires that a portion of the componentry be dry in step (a), prior to delivering the lubricant composition to the device. Step (b) of claim 1 requires “delivering” the composition to the componentry and does not preclude the lubricant composition from being in contact with the componentry. Additionally, ss applicants themselves note in paragraph 21 of the specification, components electrical components in an engine or driveline are generally kept dry. Applicants also state in paragraph 2, when discussing the state of the art, that electronics are “typically not submerged in the lubricant”. Since Smith and Watts disclose a device meeting the limitations of the claimed automotive device and electric motor, and there is no indication that the device is submerged in any fluid prior to delivery of the lubricant, the method of Smith and Watts is considered to meet the proviso recited in step (a) of claim 1. It is noted that applicant’s arguments regarding this point do not apply to claim 17, which recites a lubricant composition only.
Applicant’s remarks indicate that a “Clemson” reference describing KERS systems accompanies the response, but no reference has been received, nor has an IDS listing the reference been filed.
Applicant argues that one of ordinary skill in the art would not look to Watts to modify the compositions of Smith. Applicant alleges that Smith discloses a heat transfer fluid, while Watts discloses a lubricant for hybrid vehicle transmissions. Smith discloses throughout the reference that the disclosed composition is a lubricating composition, and the composition comprises a lubricating base oil and additives commonly used in lubricants, including corrosion inhibitors and thiadiazole compounds. Smith also discloses in paragraph 3 that KERS systems can be incorporated into the car’s transmission. One of ordinary skill in the art therefore would have been motivated to use the corrosion inhibitor mixture and oil-soluble phosphorus compounds of Watts in the composition of Smith for the reasons stated in the rejection, and would have had a reasonable expectation of success in doing so.
Applicant argues that the currently claimed compositions, as well as the compositions of Watts would have a higher water concentration than the composition of Smith, and supplies a declaration by Gahagan in support of this point. However, the claims do not contain any limitations regarding water content, and applicant has not provided any evidence that one of ordinary skill in the art would consider the effectiveness of the additives of Watts to be contingent on the water content of the lubricating composition, again noting that Smith discloses in paragraph 35 that the composition can comprise various additional lubricant additives including corrosion inhibitors. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES C GOLOBOY whose telephone number is (571)272-2476. The examiner can normally be reached M-F, usually about 10:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES C GOLOBOY/           Primary Examiner, Art Unit 1771